DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on April 18, 2022, claims 1-2, 5-9, 11-12, 15-21, and 24-28 are amended per applicant’s request.  Therefore, claims 1-30 are presently pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 11, 19, and 21, the prior art of records fail to anticipate or suggest  a method for facilitating embedded content object collaboration, the method performed by at least one computer and comprising: identifying, from a repository accessible by a server of a collaboration system, a shared content object and an embedded shared content object that are concurrently edited on a first user device and a second user device that are in network communication with the server, wherein the embedded shared content object of a first object type is embedded within the shared content object of a second object type, the shared content object is accessed by a web-based first application provided by the collaboration system, and the embedded shared content object is accessed locally by a second application stored locally on at least the first user device for concurrent editing and the embedded shared content object includes a first object and a second object, wherein the first object is embedded in a shared content object instance on the first user device and is an embedded shared content object preview representing a remotely-stored embedded shared content object that consumes less data than the remotely-stored embedded shared content object, and the second object is an embedded shared content object instance corresponding to a remotely stored embedded shared content object instance sent to the first user device and embedded in the shared content object instance; sending a shared content object instance and the embedded shared content object preview to the first user device that comprises both a browser component that links the first user device with the web-based first application to edit the shared content object instance and the second application configured to edit the embedded shared content object instance on the first user device, 
wherein a sequence to edit the embedded shared content object instance on the first user device  comprises: 
accessing an embedded object view control presented in a view of the shared content
object that includes a separate embedded shared content object preview [[view ]]of the embedded shared content object, wherein the embedded object view control, 
when interacting  upon the embedded shared content object preview, invokes the second application for editing the embedded shared content object instance, and  sending the remotely-stored embedded shared content object instance to the first user device in response to invoking the second application when the embedded shared content object preview is interacted upon; receiving, by the server of the collaboration system, one or more changes made by the second application to the embedded shared content object instance; updating the remotely-stored embedded shared content object instance of the embedded shared content object with the one or more changes made to the embedded shared content object instance on the first user device into an updated instance; and 
broadcasting data pertaining to at least a portion of the updated instance to the second user device on which the embedded shared content object is concurrently edited, together with the other limitations of the independent claims.
The dependent claims 2-10, 12-18, 20, and 22-30  being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164